UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Russell Exchange Traded Funds Trust (Exact name of registrant as specified in its charter) State of Delaware (State of incorporation or organization) 45-6243368 (I.R.S. Employer Identification No.) 1301 Second Avenue Seattle, WA (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be registered Name of exchange on which each class is to be registered Russell Developed ex-U.S. Low Beta ETF NYSE Arca, Inc. Russell Developed ex-U.S. Low Volatility ETF NYSE Arca, Inc. Russell Developed ex-U.S. High Momentum ETF NYSE Arca, Inc. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[ X ] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[] Securities Act registration statement file number to which this form relates:333-160877 Securities to be registered pursuant to Section 12(g) of the Exchange Act:None. INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered: Reference is made to Post-Effective Amendment No. 25 to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-160877 and 811-22320), as filed with the U.S. Securities and Exchange Commission (“SEC”) via EDGAR Accession No. 0001193125-11-284667 on October 28, 2011, which is incorporated herein by reference.Any form of supplement to the registration statement that is subsequently filed is hereby also incorporated by reference herein. Item 2. Exhibits 1. Registrant’s Certificate of Trust, incorporated herein by reference to Exhibit (a)(1.1) of the Registrant’s Initial Registration Statement on Form N-1A (File Nos. 333-160877 and 811-22320), as filed with the U.S. Securities and Exchange Commission (the “SEC”) via EDGAR Accession No. 0000950123-09-027054 on July 29, 2009. 2.Certificate of Amendment dated April 14, 2011 to the Certificate of Trust, incorporated herein by reference to Exhibit (a)(1.2) of the Registrant’s Post-Effective Amendment No. 5 to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-160877 and 811-22320), as filed with the SEC via EDGAR Accession No. 0001193125-11-117714 on April 29, 2011. 3. Registrant’s Amended and Restated Agreement and Declaration of Trust, incorporated herein by reference to Exhibit (a)(1.3) of the Registrant’s Post-Effective Amendment No. 20 to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-160877 and 811-22320), as filed with the SEC via EDGAR Accession No. 0001193125-11-258941 on September 28, 2011. 4.Registrant’s Amended and Restated By-Laws, incorporated herein by reference to Exhibit (b)(1.1) of the Registrant’s Post-Effective Amendment No. 20 to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-160877 and 811-22320), as filed with the SEC via EDGAR Accession No. 0001193125-11-258941 on September 28, 2011. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Date: October 31, 2011 Russell Exchange Traded Funds Trust By:/s/ James G. Polisson James G. Polisson President
